Citation Nr: 0313030	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  94-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to a disability rating in excess of 
30 percent for depressive reaction with post-traumatic stress 
disorder (PTSD), on appeal from the initial grant of service 
connection.  

2.  Entitlement to a disability rating in excess of 
20 percent for chronic thoracic-lumbar strain, on appeal from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
July 1993.  

This matter comes before the Board of Veterans' Appeals (VA) 
on appeal from a February 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
depressive reaction and for residuals of thoracic-lumbar 
strain and assigned 10 percent disability evaluations for 
these two disabilities, effective July 1993.  The veteran 
disagreed with the ratings awarded, and the current appeal 
ensued.  

By rating decision of April 2002, the veteran's mental 
disability was recharacterized as depressive reaction with 
PTSD, and the rating was increased from 10 percent to 
30 percent, effective July 1993.  The evaluation for chronic 
thoracic-lumbar strain, which was evaluated as 10 percent 
disabling, was increased to 20 percent, effective July 1993.  
These issues remain on appeal before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


REMAND

The veteran and his representative contend, in essence that 
the veteran's service-connected depressive reaction with PTSD 
and chronic thoracic-lumbar strain are more severe than the 
current evaluations reflect.  

The United States Court of Appeals for Veterans Claims 
(Court), in Fenderson v. West, 12 Vet. App. 119 (1999), 
distinguished between an appeal from the initial rating 
assigned following the grant of service connection and a 
claim for an increased rating for a service-connected 
condition.  The Court indicated that in the case of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  This appeal is from the RO's 
action on the veteran's initial claim and award for his 
service-connected depressive reaction with PTSD and chronic 
thoracic-lumbar strain.  Consequently, the RO should evaluate 
the claims with consideration of staged ratings consistent 
with Fenderson.   

Also, the Board conducted additional development of the 
claim, pursuant to 38 C.F.R. § 19.9(a)(2), in August 2002.  
The development conducted by the Board has been completed 
and, pursuant to a recent decision by the Federal Circuit 
Court of Appeals, the case must be remanded to the RO for 
review of the evidence in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.   
If any development is incomplete, 
undertake appropriate corrective action.  

2.  Thereafter, the RO should then 
readjudicate the evaluation for the 
veteran's depressive reaction, with PTSD 
and chronic thoracic-lumbar strain with 
consideration of the additional evidence 
received by the Board and whether the 
question of whether staged ratings are in 
order for these disabilities.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
and his accredited representative should 
be given the opportunity to respond to the 
SSOC.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record and accord the veteran 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




